Citation Nr: 0833777	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
patellofemoral pain syndrome of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a disability 
manifested by chronic pain.

9.  Entitlement to service connection for a disability 
manifested by atypical chest pain.

10.  Entitlement to service connection for psoriasis.

11.  Entitlement to service connection for arthritis of 
multiple joints.

12.  Entitlement to service connection for residuals of a 
cervical spine injury.

13.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from March 1983 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

A January 1999 rating decision denied the veteran's claims of 
entitlement to an increased disability evaluation for the 
veteran's service-connected degenerative joint disease of the 
knees and his claim of entitlement to TDIU.  Nonetheless, in 
a March 2000 rating decision, the RO recharacterized the 
veteran's knee disabilities as patellofemoral pain syndrome 
of the left knee and right knee, and assigned a 10 percent 
disability evaluation for each knee.  The veteran disagreed 
and perfected his appeal.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (even if a rating is increased during the pendency 
of an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

The Board issued a decision in July 2003 denying the 
veteran's claims of entitlement to increased disability 
ratings for his right and left knee disabilities, and his 
claim of entitlement to TDIU.  He appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 2003, 
his attorney and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order that same 
month, granting the joint motion, and returned the case to 
the Board.

In April 2004, the Board remanded the veteran's increased 
rating claims for additional development.  And in June 2006 
and November 2007 supplemental statements of the case (SSOC), 
the RO (via the Appeals Management Center (AMC)) again denied 
these claims and returned the case to the Board.

In addition, the RO, in a June 2006 rating decision, denied 
the veteran's claims of entitlement to service connection for 
fibromyalgia, residuals of a back injury, diabetes mellitus, 
GERD, sleep apnea, chronic pain, atypical chest pain, 
psoriasis, arthritis of multiple joints, and residuals of a 
cervical spine injury.  

Also, the Board notes that, at a July 2007 informal 
conference with the RO, the veteran withdrew his claim of 
entitlement to service connection for a left eye retinal 
detachment.  See 38 C.F.R. § 20.204(b), (c) (2007).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-
connected patellofemoral syndrome of the right knee has been 
manifested by complaints of pain, limitation of motion and no 
more than slight instability. 

2.  Throughout the rating period on appeal, the service-
connected patellofemoral syndrome of the left knee has been 
manifested by complaints of pain, limitation of motion and no 
more than slight instability.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's fibromyalgia is causally or 
etiologically related to his service in the military.

4.  There is no competent medical nexus evidence of record 
indicating that the veteran's back disability is causally or 
etiologically related to his service in the military. 

5.  There is no competent medical nexus evidence of record 
indicating the veteran's diabetes mellitus is causally or 
etiologically related to his service in the military.

6.  There is no competent medical nexus evidence of record 
indicating the veteran's GERD is causally or etiologically 
related to his service in the military.

7.  There is no competent medical nexus evidence of record 
indicating the veteran's sleep apnea is causally or 
etiologically related to his service in the military.

8.  There is no competent medical nexus evidence of record 
indicating that a disability manifested by chronic pain is 
causally or etiologically related to his service in the 
military. 

9.  There is no competent medical nexus evidence of record 
indicating that a disability manifested by atypical chest 
pain is causally or etiologically related to his service 
in the military. 

10.  There is no competent medical nexus evidence of record 
indicating the veteran's psoriasis is causally or 
etiologically related to his service in the military.

11.  There is no competent medical nexus evidence of record 
indicating the veteran's arthritis of multiple joints is 
causally or etiologically related to his service in the 
military.

12.  There is no competent medical nexus evidence of record 
indicating the veteran's cervical spine disability is 
causally or etiologically related to his service in the 
military.

13.  There has been no demonstration by competent and 
probative medical evidence of record that service-connected 
disabilities, when evaluated in association with the 
veteran's educational attainment and occupational experience, 
preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5262 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262 (2007).

3.  Fibromyalgia was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

4.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

5.  Diabetes mellitus was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

6.  Gastroesophageal reflux disease was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).

7. Sleep apnea was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

8.  A disability manifested by chronic pain was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

9.  A disability manifested by atypical chest pain was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

10.  Psoriasis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

11.  Arthritis of multiple joints was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

12.  A cervical spine disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).

13.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
March 2003, July 2005, and March 2006 from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for increased disability ratings, his 
claims for service connection, and the evidence required to 
establish entitlement to TDIU.  These letters also informed 
him of his and VA's respective duties for obtaining evidence.

In addition, the March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information for the 
veteran's increased rating claims.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by an 
attorney in this case.  Further, the SOC in May 2000, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code for 
rating the knee disabilities, and included a description of 
the rating formulas for all possible schedular ratings under 
the diagnostic code.  The appellant was, thus, informed of 
what was needed not only to achieve the next-higher schedular 
ratings, but also to obtain all schedular ratings above the 
current evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claims in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable June 2006 
AOJ decision was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.  Although the notice 
requirements as to the veteran's claims for increased ratings 
and TDIU were provided to the appellant after the initial 
adjudications, the issues were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board in March 2008.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  The rating period for 
consideration in an increased rating claim generally is from 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Under Diagnostic Code 5257, a 10 
rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate recurrent subluxation 
or lateral instability, and the maximum 30-percent rating 
under this code requires severe recurrent subluxation or 
lateral instability.  Id.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned where there is evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  

According to Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion of the leg is limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
when extension of the leg is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability.  The next higher 20 percent rating requires 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256-5262 
(2007).



Analysis

The veteran's patellofemoral pain syndrome of the right and 
left knees is currently evaluated as 10-percent disabling for 
each knee, pursuant to Diagnostic Code 5262.

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for his patellofemoral pain 
syndrome of the right and left knees is most appropriate.  
38 C.F.R. § 4.7.  The objective clinical evidence of record 
does not show he has moderate impairment of his knees.  In 
fact, the medical evidence indicates his symptoms primarily 
consist of pain.  There is no objective clinical indication, 
however, that he has additional functional impairment, above 
and beyond the 10-percent level, which would support a higher 
rating.  

In this regard, the Board points out that for the rating 
period on appeal, the veteran's VA examinations were 
repeatedly negative for objective evidence of instability, 
subluxation, weakness, abnormal movement, or swelling, 
although he reports experiencing instability, and occasional 
swelling.  Likewise, there was no objective evidence of 
redness, heat, or crepitus.  Although, as alluded to, he had 
complaints of persistent pain, there was no objective 
clinical indication he had an antalgic gait (other than trace 
antalgic gait on the right on VA examination in July 1999), 
or other gait disturbance, other than use of a cane.  
Moreover, he had full motor strength.  Private treatment 
reports dated from 1997 to 2002, and VA treatment reports 
dated from April 2001 to March 2006, note crepitus of the 
knees, without tenderness.  Also, while 15 degrees varus 
deformity was noted on VA examination in January 1999, this 
was not indicated on subsequent clinical reports or shown to 
result in functional impairment.  Significantly, at his most 
recent VA examination, in May 2006, he had active range of 
motion in his right and left knees from 0 to 120 degrees, 
albeit with some pain.  The pain began at 110 degrees, and 
limitation of motion on repetitive use was zero to 100 
degrees, for each knee.  But, this is essentially normal 
range of motion, even acknowledging the pain.  See 38 C.F.R. 
§ 4.71, Plate II, indicating full range of motion for the 
knees is from 0 to 140 degrees, extension to flexion.  
Throughout the rating period on appeal, reports of clinical 
examination have not demonstrated range of motion warranting 
an increased rating.  In this regard, the Board notes that on 
VA examination in July 1999, range of motion was 100 degrees 
flexion with pain, 90 degrees without pain, and 0 degrees 
extension on the right, in the left knee it was 0 degrees 
extension, 95 degrees flexion without pain, and 100 degrees 
with pain.  However, such findings, even with consideration 
of pain, do not warrant a higher rating for either knee based 
on limitation of motion.  There is also no evidence that he 
has disability of either knee comparable to ankylosis, even 
with consideration of additional functional impairment due to 
pain, abnormal knee joint motion, or dislocated cartilage, 
and testing did not show any evidence of instability and/or 
recurrent subluxation. 

The Board also realizes that knee disabilities may be 
separately rated on the basis of compensable flexion and 
compensable extension.  However, such has not been 
demonstrated in this case, as outlined above, at any time 
during the rating period on appeal.  Also, separate 
evaluations for knee disabilities may be assigned on the 
basis of the presence of arthritis and instability of the 
knee.  In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VA's General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively.  The General Counsel 
more recently held in VAOGCPREC 9-98 (August 14, 1998) that a 
separate rating for arthritis also could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See, 
too, Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
VAOPGCPREC 9-98 further states, however, that, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  However, x-rays of the veteran's 
knees in May 2006 were characterized as normal.  Further, 
there has been no demonstration by competent clinical 
evidence of record of instability of either knee.

In concluding the veteran is not entitled to a higher rating 
for his right and left knee disabilities , the Board has 
considered as well whether he has additional functional loss 
- over and beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examinations, 
that the bilateral knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
his symptoms are most problematic, during "flare-ups."  As 
a result, his current 10 percent rating for each knee 
adequately compensates him for the extent of his pain, 
including insofar as it affects his range of motion.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the patellofemoral pain syndrome of his right and left 
knees has caused marked interference with his employment 
(meaning above and beyond that contemplated by his current 
10-percent rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for each knee for the veteran's patellofemoral pain syndrome 
of his right and left knees, on either a schedular or extra-
schedular basis, at any time during the rating period on 
appeal.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for fibromyalgia, 
residuals of a back injury, diabetes mellitus, GERD, sleep 
apnea, chronic pain, atypical chest pain, psoriasis, 
arthritis of multiple joints, and residuals of a cervical 
spine injury, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, fibromyalgia, diabetes 
mellitus, GERD, sleep apnea, chronic pain, atypical chest 
pain, psoriasis, or arthritis during his military service.  
The Board acknowledges that the veteran was treated for neck 
and back pain and strains related to motor vehicle accidents 
during his service, but points out that examination was 
normal on both occasions and the veteran's complaints were 
acute and resolved.  The Board also acknowledges that the 
veteran complained of fatigue and headaches in November 1988, 
which was found to be related to mild depression related to 
marital problems.  See 38 C.F.R. § 3.303(b) (isolated 
findings in service are insufficient to establish 
chronicity).  Moreover, while the veteran complained of 
rheumatoid arthritis and joint pain at his separation 
examination, the examining physician found that the veteran 
had bluish discoloration of his feet, indicative of possible 
rheumatoid disease and possible Reynaud's syndrome, but that 
physical examination of the veteran's neck, spine, 
musculoskeletal system, lungs and chest, heart and vascular 
system, abdomen, and skin was normal.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board points out that the veteran did not make 
any complaints specifically related to his back, neck, and 
skin at his discharge; he also denied experiencing chest 
pain, stomach problems, indigestion, and difficulty sleeping 
at that time.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
cervical spine complaints and arthritis until 1997 and that 
he did not seek treatment for back pain, fibromyalgia, or 
chronic pain until 1998.  Similarly, diagnoses of sleep 
apnea, GERD, and psoriasis are not shown until 2001; he was 
diagnosed with diabetes mellitus and first complained of 
chest pain in 2002.  In the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
the disability at issue, decades after service, is too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the Board acknowledges that the veteran 
asserts that his disabilities complaints are related to his 
in-service duties as a fuel specialist, there is no competent 
clinical evidence that relates his current disabilities to 
his military service.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
points out that none of the veteran's medical providers have 
related his complaints and diagnosed disabilities to his 
military service.  In fact, the July 2007 VA examiners found 
that the veteran's back and cervical spine disabilities, 
GERD, and psoriasis are unrelated to his military service, 
including any possible chemical exposure therein.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In short, the only evidence portending that the veteran's 
claimed disabilities are in any way related to his service in 
the military comes from him personally.  As a layperson, the 
veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling and patellofemoral pain 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  His combined disability rating is 20 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran reported that he has been 
unable to work full-time since 1996 and has been in receipt 
of Social Security Administration (SSA) disability benefits 
since 2000.  However, the Board observes that there is no 
evidence that the veteran is unable to work due to his 
service-connected disabilities.  According to a disability 
determination by SSA, the veteran receives disability 
benefits due to his nonservice-connected back disabilities 
and his obesity.  While the Board acknowledges the veteran's 
contention that his service-connected knee disabilities 
caused his obesity, the Board points out that there is no 
medical evidence supporting this contention.  Moreover, the 
veteran has not provided any objective medical evidence that 
the reason he was unable to perform his duties was related to 
his service-connected disabilities, nor has he provided any 
evidence that he attempted to find employment elsewhere or 
sought any vocational training.  Furthermore, the Board 
points out that the veteran remains fully capable of 
performing his activities of daily living.

Moreover, although the Board acknowledges that the veteran 
has received treatment  for his service-connected 
disabilities, there is no evidence that he has been rendered 
unable to obtain or maintain substantially gainful employment 
due to his service-connected disorders.  To the contrary, the 
August 1999 and May 2006 VA examiners found that the 
veteran's service-connected disabilities did not render the 
veteran unemployable.  In particular, the August 1999 VA 
examiner found that the veteran was able to work in sedentary 
positions, where no more than 2 hours of standing is required 
and the May 2006 VA examiner found that, with the exception 
of repetitive stooping and bending, the veteran could work at 
least 6 hours per day.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating higher than 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to a rating higher than 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

Service connection for fibromyalgia is denied.

Service connection for residuals of a back injury is denied.

Service connection for diabetes mellitus is denied.

Service connection for GERD is denied.

Service connection for sleep apnea is denied.

Service connection for a disability manifested by chronic 
pain is denied.

Service connection for a disability manifested by atypical 
chest pain is denied.

Service connection for psoriasis is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for residuals of a cervical spine injury 
is denied.

The claim of entitlement to a TDIU is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


